DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-7, 9-24 and 26-28 are currently pending and are the subject of this Office Action.  Claim 28 is newly added.  Claims 8 and 25 are canceled.  Claims 1-7, 9-12, 19-20 and 23 are amended.  Claims 16-18 are withdrawn as being drawn to a nonelected invention.  Claims 1-7, 9-15, 19-24 and 26-28 are examined on their merits.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

New Rejections/Rejections Maintained

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1-7, 9-15, 19-24 and 26 and newly applied to claim 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouquet et al. US 2001/0026811 (10/4/2001) in view of IP.com (Silica Silylate Aerogel for Cosmetic Applications (IP.com Electronic Publications dated January 30, 2006)) and Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009) (cited on 4/14/2015 IDS) is maintained. 
Rouquet discloses a stable topical composition comprising at least one liquid fatty phase in combination with a solid phase representing at least 10% of the total weight of the fatty phase and further comprising a partially or completely crosslinked elastomeric organopolysiloxane and spherical polymeric particles with a particle diameter of less than 10 pm (See Abstract).
Regarding claims lc, 13, 22, 24 and 28: Rouquet teaches the spherical organic particles to be, for example, microbeads of polymethylmethacrylates, such as Micropearl M 100 [0016]. It is noted that Micropearl M 100 reads on the claimed particles c) that absorb sebum different that the particles a) and b), as the instant specification defines polymethylmethacrylate powders to be suitable sebum-absorbing particles (Pg. 13).  Polymethylmethacrylate powders are acrylic polymer powders as called for in instant claim 22 and powders of acrylic polymers as called for in instant claim 1c. 
Regarding claims 1c, 14, 23 and 28: Rouquet teaches that the spherical particles are present in the composition in amounts ranging from 2-20% [0027].  2-20% overlaps with the from 0.1 to 20% called for in instant claim 14 and also overlaps with the 0.01 to 30% called for in instant claim 1c.  2-20% also overlaps with the from 0.5 to 10% called for in instant claims 23 and 28.
Rouquet further teaches that the elastomeric organopolysiloxanes of the composition of the invention exhibit a three-dimensional structure. The elastomers of the composition are generally carried in the form of a gel composed of an 
Regarding claims 1 and 21: The sebum absorbing powders can be hydrophobically coated. (See [0020-0025]).  
Regarding claim 26: Rouquet expressly teaches that its composition can be in the form of a water-in-oil emulsion as called for in claim 26. (See [0028]).   Example 2 of Rouquet teaches a W/O foundation (reading on physiologically acceptable medium) comprising 5% Micropearl M 100, 25.0% KSG and water (reading on composition comprising at least one aqueous phase).
Rouquet further teaches that the composition can additionally comprise, ingredients commonly used in cosmetics, chosen as a function of the activity or of the cosmetic effect desired for the final product, such as coverage, transparency, mattness and/or satin appearance. Mention may be made of lipophilic or hydrophilic thickeners, vitamins, sunscreens, moisturizing agents and agents which act on greasy skin and/or anti-seborrheic agents [0043-0049].  Thus Rouquet teaches sebum-regulators as called for in instant claim 15.  Additionally, Rouquet teaches composition comprising 69.7% water which falls within the 30 to 95% water called for in instant claim 1. (See Example 3).  

However, Rouquet does not teach the composition to comprise the claimed hydrophobic aerogel particles or other silica particles.
IP.com discloses a new type of silica silylate (silica silylate aerogel) and teaches this to be a substance with remarkable properties. These substances are taught to have a significant surface area (600-800m2/g, reading on instant claims 1-3 and 19), the quality of the trimethylsilylated hydrophobic coverage of the silica (reading on instant claim 9) surface allows for permanent hydrophobicity and stability against hydrolysis and attack by water over a wide range of pH. These properties allow for interesting characteristics which can be used in personal care applications, such as high oil absorption rate, high sebum absorption, effective rheology modification, etc. (Pg. 1). IP.com teaches an exemplary aerogel particle to be Dow Corning VM-2270 and teaches it to be used in an amount of 1%.  
IP.com also teaches a simple hydrophobic silica which also has beneficial properties and good sebum absorption.  IP.com teaches a hydrophobic silica to be used in an amount of 1% as well.  These hydrophobic silica particles are different than the aerogel particles as required by instant claim 1.  IP.com teaches the benefits of hydrophobic silica and references all of the patents that speak to its benefits and utility on the first page, second paragraph of the IP.com document.
 bulk density of 40-100 kg/m3 (or 0.04-0.1 g/cm ); an average particle size ranging from 5-15 microns (reading on instant claims 4 and 20) and a surface area (per unit mass) ranging from 600-800 m /g (reading on instant claims 2-3 and 19). Dow Corning teaches VM-2270 to be used in personal care products as a thickening agent for organic oils and silicone fluids and is capable of absorbing non-polar and polar oils and has the benefits of superior oil and sebum absorption, highly efficient viscosity enhancement of oil phase and fragrance retention (Pg. 1). Table 2 of the Dow Corning Document shows a formulation comprising VM-2270 and water and teaches VM-2270 to be used in an amounts of .5 and about 1% (reading on instant claim 1).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the teachings of Rouquet with those of IP.com and Dow Corning and add about 1% of VM-2270 and 1% hydrophobic silica particles to the composition of Rouquet.  One of skill in the art would have been motivated to add VM-2270 and hydrophobic silica as both IP.com and Dow Corning teach these particles to be suitable for use in personal care compositions and have superior oil and sebum absorption (VM-2270) and multiple utilities in cosmetics (hydrophobic silica).  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Dow Corning shows that VM-2270 can be effectively used in compositions containing water and Rouquet teaches that the compositions are suitable for rendering skin matte and can include agents which act on greasy skin and provide matteness.  
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01.  It should be noted that VM-2270 is Applicants’ preferred species of hydrophobic aerogel.  In the specification on page 7 at lines 5-10 Applicants state that use will more particularly be made of the aerogel sold under the name VM-2270 by Dow Corning. Since VM-2270 is preferred by Applicants for the hydrophobic aerogel particle, it is reasonable to conclude that VM-2270 would possess the instantly claimed tapped density, specific surface area and volume-mean diameter.  The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.
Regarding claim 23: IP.com and Dow Corning make obvious the use of 0.5-1% of the claimed hydrophobic aerogel particles, while 1% doesn't overlap with 1.5%, these value are sufficiently close that a person of skill in the art would have expected a composition comprising 1% or 1.5% hydrophobic aerogel particles to have the same properties absent evidence to the contrary. Furthermore, Dow Corning teaches that VM-2270 is an effective thickening agent and provides oil and sebum absorption, thus, it would have been obvious to optimize the amounts of VM-2270 used, through routine experimentation, in order to obtain a desired result of thickening and oil and/or sebum absorption.
MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are dose enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1 %> iron, balance titanium "as obvious over a reference disclosing alloys of 0.75%o nickel, 0.25%> molybdenum, balance titanium and 0.94%> nickel, 0.31%> molybdenum, balance titanium.)."
MPEP 2144.05II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. "In re Aiier, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 °C and an acid concentration of 10%>.)"
With respect to the claim language of “for caring hair and scalp”, a recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  In this case, Rouquet 


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rouquet et al. US 2001/0026811 (10/4/2001) in view of IP.com (Silica Silylate Aerogel for Cosmetic Applications (IP.com Electronic Publications dated January 30, 2006)) and Dow Corning VM-2270 Aerogel Fine Particles (published April 1, 2009) (cited on 4/14/2015 IDS) as applied to claims 1-7, 9-15, 19-24, 26 and 28 and further in view of Menda et al. US 4,000,317 (12/28/1976). 
The teachings of Rouquet in view of IP.com and Dow Corning are described supra.  Rouquet in view of IP.com and Dow Corning do not teach the composition to comprise a fumed silica particle.  This deficiency is made up for with the teachings of Menda et al.
Menda et al. (Menda) teaches compositions for absorbing sebum that contain pyrogenic colloidal silica (fumed silica) that are non-oily, aqueous, alcoholic or aqueous alcoholic suspensions of the pyrogenic colloidal silica in certain ranges of concentrations thereof, which may include minor proportions of non-oily adjuvants, such as thickeners, solvents, emollients, pH modifiers, bactericides, drying agents and exfoliants. (See Abstract).  Menda teaches that sebum, the oily material secreted by the sebaceous glands, especially on the human face, is adsorbed by a thin layer of a 
Regarding claim 27, pyrogenic colloidal silica is also known as fumed silica as called for in instant claim 27. (See column 2, lines 35-40).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made making the Rouquet in view of IP.com and Dow Corning composition taught by Menda to use fumed silica particles in the composition in order to have the exceptional sebum adsorption abilities of fumed silica to keep sebum from exerting its oily effects on the skin as taught by Menda.


Response to Arguments
The arguments provided on September 24, 2021 have been considered and are found to be unpersuasive for the reasons provided herein.  
Applicants note the new claim 28 and where it finds support.  Applicants argue that the claim amendment of “for caring of combination skin and/or oily skin and/or 
Applicants argue that a prima facie case of obviousness has not been established.  Applicants assert that it is known practice to use perlite as mattifying agents but that these may cause adverse results.  Applicants note that with the compositions of the present invention address prior art problems and render skin matt in a long lasting manner and the performance of the three types of particles is greater than that of each of the particles taken alone.
Applicants argue that Rouquet is concerned with addressing problems associated with cosmetic or dermatological compositions that comprise spherical particles and especially the problem of instability.  However, Rouquet fails to disclose the claimed aerogel particles and perlite.  
Applicants assert that although IP.com discusses silica, it discusses the improved results obtained from the silica aerogel particles, so it would not be obvious that including both claimed aerogel particles and silica particles would results in the enhanced properties achieved by the present invention.  Rather skilled artisans would be led to believe that including silica along with the silica aerogel would results in lowering the sebum absorption properties.
In view of the problems discussed in the prior art with respect to perlite as pointed out in the specification (clumpiness and sensation of unclean skin), it would not have been obvious to incorporate the perlite into the composition of Rouquet, especially 
Applicants also argue that the data in the specification provide powerful evidence of non-obviousness of the claimed invention in terms of the composition providing significantly less skin shine than the particles taken alone.  Applicants take issue with the Examiner’s conclusion that the results are not unexpected because perlite particles are known to be used for achieving matteness.  Applicants assert that the results in the specification demonstrate that the compositions according to the present invention provide for significantly less shine as compared to that obtained by a composition containing the aerogel and perlite and used at the same total concentration as the combinations employed according to the present invention.  Applicants assert that the effect is not just cumulative but is synergistic.  Applicants assert that the Examiners’ statement that in order to establish synergy Applicants have not tested each of the components alone in order to make this comparison is in error.  Applicants assert that the experimental data included in the specification do show the results from using individual components and point to the tables reproduced above.  
Applicants argue that LaFleur teaches the benefits of talc rather than perlite, and suggest that this reference should be used in the rejection itself rather than just discussed in the Office Action. 

With respect to the claim language of “for caring of combination skin/and/or oily skin and/or making up the skin”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  In this case, Rouquet teaches that the composition advantageously constitutes a care or make-up base to be applied to the skin and can also be used as a composition for rendering the skin matte which is suited to greasy skin [0030], so Rouquet’s compositions are capable of performing the intended use as composition for caring of oily skin or making up the skin as called for in instant claim 1.  
Applicants’ arguments regarding IP.com and Dow Corning are not found to be persuasive.  IP.com and Dow Corning teach silica and silica aerogel particles both to be suitable for use in personal care compositions and have superior oil and sebum absorption (VM-2270) and multiple utilities in cosmetics (hydrophobic silica).  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Dow Corning shows that VM-2270 can be effectively used in compositions containing water and Rouquet teaches that the compositions are suitable for rendering skin matte and can include agents which act on greasy skin and provide matteness.  There is absolutely no teaching that silica somehow makes silica aerogel particles less absorbant, which Applicants appear to be suggesting.  While silica aerogel particles are 
Applicants’ arguments regarding Rouquet are not found to be persuasive.  Rouquet teaches expressly that conventional cosmetic additives can be successfully included in its composition and there are advantages that are clearly laid out in the rejection above to including these conventional cosmetic additives in the composition of Rouquet.  Applicants have not laid out any reasons that would discourage a skilled artisan and indeed there are not any reasons that would discourage a skilled artisan from including these components in the composition.  What Applicants describe as Rouquet’s concern with addressing problems associated with prior art spherical particles would not discourage a skilled artisan.    
The specification teaches that it is known practice to use perlite as mattifying agents, but that there may be adverse effects.  However, the prior art does not teach these adverse effects –only Applicants specification.  There is no citation to this conventional wisdom that perlite has issues, only a brief mention in Applicants’ specification.  There is no teaching away or discouragement in the prior art that Applicants have pointed to, and Rouquet’s concern with addressing problems associated with prior art spherical particles would definately not discourage a skilled artisan.  
Even considering the mention in Applicants’ specification of possible clumping and/or an unclean skin sensation, this does not rise to the level of a teaching away.  Applicants’ specification also teaches that perlite was a known and frequently used mattifying agent. (See last paragraph of page 1).  Applicants specification states 
Even Applicants’ specification, the only cited source of a teaching of an adverse result, states that perlite may have adverse effects and this only led persons of ordinary skill in the art to limit the amount of perlite – not to avoid it altogether.  This does not rise to the level of a teaching away because nowhere in Applicants’ specification does it criticize, discredit or discourage using perlite – it only teaches that skilled artisans tried to limit the amount of perlite used.  
Regardless, the prior art teaches only the advantages of perlite.  LaFleur teaches that its composition, which may consist largely of perlite filler particles, provides spreadability while having good adherence, smoothness, lustrousness and good covering power.  These advantages motivate one of ordinary skill in the art to use the perlite filler particles as described in the rejection above.  Nothing Applicants have suggested would outweigh the concrete and expressly taught advantages (laid out in the rejection above) of including the components in the composition of Rouquet.  Additionally, since Applicants’ specification describes it as desirable to limit the filler content, it is worth noting that this is what has been done in the prior art.  The inclusion of several different kinds of fillers would have the advantage of limiting the amount of each individual filler and thus eliminating any adverse effects, while taking advantage of each fillers particular advantages.
With respect to Applicants assertion of unexpected results, the property of mattness does not appear to be all that unexpected given that Applicants admit that Rouquet expressly teaches that its composition can be used to render the skin matte which is suited to greasy skin [0030].  Additionally, Menda teaches that fumed silica has a high capacity for adsorbing the sebum and preventing it from exerting its oily effects on the skin, thereby making the skin appear more matte. 
It would not be unexpected to have a significant cumulative effect of matteness when combining a composition taught to provide matteness (the Rouquet composition) with an ingredient known to provide matteness, perlite, and another ingredient also known to provide matteness, a hydrophobic aerogel particle, with another ingredient known to adsorb sebum and promote matteness, fumed silica.  
Applicants arguments that synergy has been achieved is not found to be persuasive because Applicants’ experimental results do not demonstrate synergy.  In order to establish synergy Applicants must show that the effect of the combination is greater than the sum of the individual components.  Applicants have not tested each of the components alone in order to make this comparison.  Respectfully, Applicants reference to the tables show combinations and not individual components.  The teachings of the prior art references cannot substitute for this experimentation in this regard because the data provided by the prior art is not comparable with that of the specification because the prior art did not do such tests.  Respectfully, merely asserting that there is synergy is not sufficient in the absence of experimental data showing actual synergy.  
With respect to Applicants’ argument that LaFleur teaches the benefits of talc rather than perlite, and suggest that this reference should be used in the rejection itself 


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619